While respondent's conduct with reference to the money entrusted to him was improper and is to be condemned, I think that there are extenuating circumstances, shown by the record, which relieve him of the charge stated in the majority opinion of "a lack of personal honesty which renders *Page 459 
him unworthy of performing his duties as an attorney at law."
Moreover, I feel that if, as expressed in the majority opinion,
"A judgment of suspension will serve to bring him to a realization of his error and instill a determination to obey the dictates of honesty and fair dealing demanded of him as an attorney,"
a reprimand by this court and the fact that his misconduct has been made a matter of public record will accomplish the same purpose. Respondent is now seventy-eight years of age, and, so far as the record discloses, no complaint involving his honesty or integrity has ever before been made against him. In the very nature of things, he cannot, at best, engage in active practice very long. If he is to be allowed to return to his profession after the expiration of a year's suspension, as the majority holds, I feel that no harm will flow, but rather that some good may result, from an order now permitting him to continue in the practice upon the conditions that I have suggested above, and upon the further condition that he immediately take steps to have the funds now on deposit in a joint savings account paid into the registry of the court.
BLAKE, C.J., MAIN, and MILLARD, JJ., concur with STEINERT, J. *Page 460